Citation Nr: 1444588	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a November 2013 Travel Board hearing.  A copy of the transcript is associated with the claims file.


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed skin cancer is the result of his military service. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, skin cancer was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here the Veteran has a current diagnosis of skin cancer, specifically squamous cell skin cancers and precancerous changes.  While service treatment records do not document treatment for sun burn or other potentially relevant skin conditions, the Board finds no reason to doubt the Veteran's contention of substantial sun exposure while in service.  As a result, Shedden elements (1) and (2) are satisfied.

With respect to the "nexus" requirement, the Veteran has submitted two statements from his private physician linking his skin cancer to service.  The physician noted that the Veteran's skin cancer was the result of cumulative sun damage.  In an April 2012 letter, his physician opined that the Veteran's "history of service in the armed forces including Vietnam and the California desert were felt to be significant influencing factors on his total cumulative sun damage....His skin type and sun exposure history in areas of intense sunlight with the ability to minimally protect himself" were likely factors in his currently diagnosed skin cancer.  A June 2013 letter from the same physician reiterated his previous finding, stating that the Veteran's in-service sun exposure "likely has contributed to the development of his squamous cell skin cancers and precancerous changes."

When the private medical opinions are viewed in light of the lay statements provided by both the Veteran and his wife regarding his in-service and post-service sun exposure and relevant symptoms, which the Board has found to be both credible and competent, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for skin cancer is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for skin cancer is granted. 

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


